USDC IN/ND case 3:19-cv-00653-RLM-MGG document 1 filed 08/20/19 page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION


KEVIN ANDERSON and JACOB                       )
MILLER,                                        )
                                               )
                       Plaintiffs,             )
                                               )
       vs.                                     )      CAUSE NO. 3:19-cv-653
                                               )
TRAVEL LITE, INC.,                             )
                                               )
                       Defendant.              )


                                 COMPLAINT FOR DAMAGES

       Plaintiffs, Kevin Anderson and Jacob Miller, for their Complaint against Defendant, Travel

Lite, Inc. (“Travel Lite”), state the following:

                                              I. Parties

       1.      Mr. Anderson is a resident of Leesburg, Indiana.

       2.      Mr. Miller is a resident of Kosciusko County.

       3.      Defendant is a corporation with a manufacturing facility located in Kosciusko

County.

                                        II. Jurisdiction and Venue

       4.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce their rights under the FLSA.

       5.      This court has jurisdiction to hear these state claims pursuant to the court’s

supplemental jurisdiction under 28 U.S.C. §1367.




                                             Page 1 of 4
USDC IN/ND case 3:19-cv-00653-RLM-MGG document 1 filed 08/20/19 page 2 of 4


        6.        Venue in the Northern District of Indiana, South Bend Division, is appropriate by

virtue Defendant doing business in this District.

                                      III. Factual Allegations

        7.        Mr. Anderson began working for Defendant on February 26, 2019.

        8.        Mr. Anderson was an hourly employee of Defendant.

        9.        Upon being hired, Defendant informed Mr. Anderson that he would be paid $20.00

per hour.

        10.       Defendant agreed to pay Mr. Anderson on a weekly basis.

        11.       Mr. Anderson quit his employment with Defendant.

        12.       Mr. Anderson quit his employment with Defendant on June 7, 2019.

        13.       Mr. Miller began working for Defendant on February 4, 2019.

        14.       Mr. Miller was an hourly employee of Defendant.

        15.       Upon being hired, Defendant informed Mr. Miller that he would be paid $20.00 per

hour.

        16.       Defendant agreed to pay Mr. Miller on a weekly basis.

        17.       Mr. Miller quit his employment with Defendant.

        18.       Mr. Miller quit his employment with Defendant on July 19, 2019.

        19.       Plaintiffs worked hours over 40 hours in a workweek which Defendants failed to

pay Plaintiffs.

        20.       Plaintiff worked hours over 40 hours in a workweek which Defendants failed to

pay at time and a half.




                                             Page 2 of 4
USDC IN/ND case 3:19-cv-00653-RLM-MGG document 1 filed 08/20/19 page 3 of 4


                                      III.    Cause of Action

                                            Count I
                                Failure to Pay Overtime Wages
                          Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

       21.     Plaintiff incorporates paragraphs 1 through 20 by reference herein.

       22.     Plaintiffs were employees of Defendant pursuant to the FLSA.

       23.     Plaintiffs’ work for Defendant involved interstate commerce.

       24.     Defendant is an employer pursuant to the FLSA.

       25.     Defendant had gross revenues of at least $500,000.00 for the 2018 calendar year.

       26.     Defendant’s violations of the FLSA have damaged Plaintiff.

       WHEREFORE, Plaintiffs pray that the Court enter a Judgment in favor of Plaintiffs and

against Defendant in an amount to compensate Plaintiffs, liquidated damages, prejudgment

interest, attorney fees, costs of this action, and for all other relief which is just and proper in the

premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                         Count II
                           Wage Payment Statute, I.C. §22-2-5 et. seq.

       27.     Plaintiff incorporates paragraphs 1 through 26 by reference herein.

       28.     Defendant is an employer pursuant to the Wage Payment Statute.

       29.     Defendant failed to pay Plaintiffs their wages due and owing in a timely fashion.

       30.     Defendant failed to pay Plaintiffs their wages due and owing in the correct amount.




                                             Page 3 of 4
USDC IN/ND case 3:19-cv-00653-RLM-MGG document 1 filed 08/20/19 page 4 of 4


       31.     Plaintiffs have been damaged by Defendant’s violations of the Wage Payment

Statute.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiffs and

against Defendant for wages owed, liquidated damages, prejudgment interest, attorney fees, costs

of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully Submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49
                                                       Counsel for Plaintiffs


Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
Fax: (317) 288-4013
E-mail: rweldy@weldylegal.com




                                             Page 4 of 4
